Citation Nr: 1623132	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement as to a January 2010 decision that retroactively terminated his VA disability pension award.

2.  Whether the retroactive termination of the Veteran's VA disability pension effective September 24, 2007, was proper.


REPRESENTATION

Appellant represented by:   Virginia Department of Veterans Services	


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 RO decision that found that the appellant did not file a timely appeal as to a January 2010 decision of the RO.

A videoconference hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issue of the propriety of termination of the Veteran's VA disability pension benefits from September 24, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning the issue of service connection for hepatitis, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims' decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to hepatitis will be the subject of a later Board decision, if ultimately necessary. 


FINDINGS OF FACT

1.  A January 2010 RO decision terminated the Veteran's award of VA disability pension based on his incarceration, effective September 24, 2007, and the appellant was notified of this decision by a letter dated on January 25, 2010.
 
2.  Correspondence from the Veteran expressing his disagreement with the RO's decision was received on February 16, 2010, within one year of the January 25, 2010 notification letter.


CONCLUSION OF LAW

The Veteran filed a timely notice of disagreement in response to the RO's January 2010 decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits, pursuant to the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply here as the issue of timeliness of a notice of disagreement is a jurisdictional matter, not a claim for benefits.  It is the jurisdictional initiation of an appeal and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The question in this case is whether the Veteran submitted a timely notice of disagreement following notice of the termination of his award of VA disability  pension due to incarceration.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  In cases where a form was not provided by the Agency of Original Jurisdiction (AOJ) for the purpose of initiating an appeal, a notice of disagreement is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201(b) (2015).

In November 2008, VA learned that the Veteran was incarcerated from July 25, 2007 to February 7, 2008.  By a letter to the Veteran dated in November 2008, the RO proposed termination of his VA pension effective September 24, 2007
to February 7, 2008.  He was advised that VA may resume payments effective the date of release from prison if notice of release is received within one year of that date. 

In late November and December 2008, and in April 2009, VA received evidence from the Veteran as to his release date from prison.

By a letter to the Veteran dated in March 2009, the RO proposed termination of his VA pension effective September 24, 2007 to February 7, 2008.  

A January 2010 RO decision terminated the Veteran's award of disability pension based on incarceration, effective September 24, 2007, and the appellant was notified of this decision by a letter dated on January 25, 2010.

On February 16, 2010, the AOJ received a VA Form 21-4138 (Statement in Support of Claim) from the Veteran in which he wrote, "I wish to be reinstated for VA Benefit."

In June 2011, VA received a letter from the Veteran in which he indicated that he was appealing "the decision," and stated that he submitted all requested information, including after his benefits were reinstated.

By a letter to the Veteran in July 2013, the RO notified him that his June 2011 letter was not a timely notice of disagreement with regard to the January 2010 decision terminating his VA pension benefits, as it was received more than one year after the January 2010 notice letter.  The instant appeal ensued.

The Veteran essentially contends that he responded promptly to VA correspondence and mailed all necessary documents in a timely fashion, and that he mailed everything to the Philadelphia RO, which he later learned was the incorrect location.

After a review of the record, the Board finds that the Veteran's February 2010 VA Form 21-4138 may be considered a timely notice of disagreement with the RO's January 2010 decision.  38 C.F.R. § 20.201(b).

As a timely notice of disagreement was received from the appellant with regard to the January 2010 RO decision, the appeal is granted.


ORDER

A timely notice of disagreement was filed as to the January  2010 rating decision, and the appeal is granted. 


REMAND

In this decision, the Board has found that the Veteran's February 2010 VA Form 21-4138 was a valid notice of disagreement as to the RO's January 2010 decision.  

Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon, supra.  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case addressing the issue of the propriety of termination of his VA disability pension benefits from September 24, 2007.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


